NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
AVELARDO GARCIA,
Claimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responden,t-Appellee.
2011-7023
Appea1 from the United States Court of Appea1s for
Veterans C1ain:1s in case no. 10-1449, Judge Kenneth B.
Kramer.
Before RADER, Ch£ef Judge, NEWMAN, and BRYsoN, C'ir-
wit Judges.
PER CURIAM.
0 R D E R
Ave1ardo Garcia responds to the c0urt’s order direct-
ing him to show cause why his appeal should not be
dismissed as untimely
The Court of Appea1s for Veterans C]aims entered
judgment in this case on July 29, 2010. The court re-

GARCIA V. DVA 2
ceived Garcia’s notice of appeal on Oct0ber 15, 2010, or 78
days after entry of judgment
An appeal from the Court of Appea1s for Veterans
Claims must be received within 60 days of the date of
entry of judgment. 38 U.S.C. § 7292(a); 28 U.S.C. §
2107(b); Fed. R. App. P. 4(a)(1). This filing period is
statutory, mandatory, and jurisdictional See Bowles u.
Russell, 551 U.S. 205 (2007). Garcia’s appeal was not
received by the court within the statutory period. Thus,
we must dismiss his appea1. _
Accordingly,
I'r ls ORDEREi) THAT:
(1) The motion to dismiss is granted.
(2) Each side shall bear its own costs
FoR THE CoURT
 0 5  lsi Jan Horbaly
Date J an Horba1y
Clerk
ccc Avelardo Garcia
C1audia Burke, Esq ap
320 '*n?2¥E»€t"'~lER'.iJ°“
APR 05 2011